Citation Nr: 1750161	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated as 50 percent disabling.

2.  Entitlement to an increased disability evaluation for PTSD, rated as 70 percent disabling since April 8, 2015.

3.  Entitlement to an initial compensable disability evaluation for forehead scar, residuals of skin cancer. 

4.  Entitlement to an increased disability evaluation for lumbar strain with degenerative joint disease and degenerative disc disease, initially rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for lumbar strain with degenerative joint disease and degenerative disc disease, rated as 20 percent disabling since March 23, 2015.

6.  Entitlement to service connection for a right shoulder disorder, including as secondary to a service-connected disability.

7.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected disability.

8.  Entitlement to service connection for right and left hand disorders, including as secondary to a service-connected disability.

9.  Entitlement to an effective date earlier than March 26, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikan, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1969 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the March 2011 rating decision, in pertinent part, the RO granted service connection for PTSD and a forehead scar, residuals of skin cancer; 50 percent and noncompensable disability ratings, respectively, were assigned effective March 26, 2010.  The March 2011 rating decision also denied the Veteran's claims of entitlement to service connection for a right shoulder disorder, a right knee disorder, and right and left hand disorders.

In the July 2011 rating decision, the RO granted the Veteran's claim for service connection of lumbar strain with degenerative joint disease and degenerative disc disease, and assigned a 10 percent disability rating, effective March 26, 2010.  Entitlement to TDIU was also granted; an effective date of March 26, 2010 was assigned.

In a December 2015 rating decision, the RO granted the Veteran an increased 20 percent disability rating for his lumbar strain with degenerative joint disease and degenerative disc disease, effective March 23, 2015, as well as granted the Veteran an increased 70 percent disability rating for his PTSD, effective April 8, 2015.

The Veteran has not indicated that he agreed with the increased disability ratings for his service-connected lumbar strain with degenerative joint disease and degenerative disc disease and PTSD; thus, his claims for increased ratings for his lumbar strain with degenerative joint disease and degenerative disc disease and PTSD remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran requested a hearing before the Board in his substantive appeal.  However, the Veteran withdrew his request for a Travel Board hearing in September 2016.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2017).

The issue of entitlement to increased disability ratings for lumbar strain with degenerative joint disease and degenerative disc disease, and service connection for right and left hand disorders, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's PTSD most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and near-continuous depression; total occupational and social impairment is not shown.

2.  The Veteran's forehead scar, residuals of skin cancer, has been manifested by a superficial scar without any characteristics of disfigurement.  

3.  Degenerative arthritis of the right knee is attributable to service.

4.  Glenohumeral arthritis of the right shoulder is attributable to service.

5.  On March 26, 2010, RO received a claim from the Veteran for service connection of PTSD, status-post left knee replacement, bilateral hearing loss disability, tinnitus, left shoulder osteoarthritis, and a forehead scar.

6.  There were no prior claims for service connection ; there were also no claims for TDIU.


CONCLUSIONS OF LAW

1.  Prior to April 8, 2015, the criteria for a disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2017).

2.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2017).

3.  The criteria for a compensable disability rating for forehead scar, residuals of skin cancer, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800, 7804 (2017).

4.  Degenerative arthritis of the right knee was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  Glenohumeral arthritis of the right shoulder was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for an effective date prior to March 26, 2010, for the grant of TDIU are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Veteran was also afforded VA examinations responsive to the claims for service connection.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.
Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted.  

PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to April 8, 2015 and 70 percent disabling thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for a 70 percent disability evaluation for the entire rating period on appeal (since March 26, 2010).  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as mild memory loss, depression, anxiety, and sleep impairment, as demonstrated by the findings at the July 2010 and April 2015 VA examinations, as well as his VA treatment records.  Specifically, the July 2010 VA examiner described the Veteran's PTSD as having a detrimental impact on his affect, behavior, and cognition.
	
The Veteran complained of sleep impairment, irritability, hypervigilance, anxiety, and depression at his VA examination and in seeking treatment at VA since 2010.  He also reported experiencing panic attacks, nightmares, memory loss, difficulty concentrating, and loss of interest.  A 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experienced total occupational and social impairment due to his symptoms during the entire rating period on appeal.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's dysthymic disorder symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  However, the record does not show that these symptoms along with other symptoms of his dysthymic disorder result in total occupational and social impairment.  Further, the VA examination report and treatment records indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiner's characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; he is married and remains in contact with other family members.  Together his symptoms do not demonstrate such frequency, severity and duration to equate with total occupational and social impairment.   

For these reasons, the Board finds that the evidence supports a finding of a 70 percent evaluation, but no higher for the entire rating period on appeal.  38 C.F.R. §§ 4.3, 4.7. 

Forehead Scar

The Veteran's service-connected forehead scar, residuals of skin cancer, is rated as noncompensable pursuant to Diagnostic Code 7800.  See  38 C.F.R. § 4.20.  

Diagnostic Code 7800 provides ratings for scars or other disfigurement of the head, face, or neck.  A 10 percent disability evaluation is for assignment where there is one characteristic of disfigurement.  A 30 percent disability evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or three characteristics of disfigurement.  For the next higher, 50 percent disability evaluation, there must be visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or four or five characteristics of disfigurement.  For an 80 percent disability rating there must be visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or at least six characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are the following:  scar is 5 or more inches (13 or more centimeters) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are 10 percent disabling, and three or four scars that are unstable or painful are 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.

After a review of all the evidence, the Board finds that the Veteran's scar of the forehead, residuals of skin cancer, does not approximate the criteria for a higher, compensable disability evaluation for the entire rating period under Diagnostic Codes 7800 or 7804.  The objective clinical evidence of record, namely the November 2010 and March 2015 VA examinations, show that the Veteran's scar of the forehead, residuals of skin cancer, are manifested by a scar.  The November 2010 VA examination indicate that the scar measured 1.4cm x 1.3cm; the scar is well-healed, and it is not painful or adherent to underlying tissue.  At the March 2015 VA examination, the scar was described as on the forehead, superior to the medial aspect of the right eyebrow.  The scar was also described as well-healed, stable, somewhat depressed, roughly oval-shaped scar, and the scar measured 2cm x 1 cm.  There was no hypopigmentation or hyperpigmentation of the scar; the scar is non-tender and does not have any characteristics of disfigurement.  

In short, the Veteran's scar does not exceed 6 square inches, and the scar is superficial, without skin breakdown, keloid formation, inflammation, or edema.  Furthermore, there is no medical evidence that shows that his scar is unstable or painful; there were no pain or unstable skin in the area of his scar upon evaluation in November 2010 or March 2015.  The Board observes that the Veteran has not made any complaints related to his forehead scar, residual of skin cancer, and that his VA treatment records do not show any related treatment.  Therefore, a higher, compensable rating is not warranted for his forehead scar, residual of skin cancer, under Diagnostic Code 7800.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7804.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Board finds that the evidence of record demonstrates that service connection is warranted for degenerative arthritis of the right knee and glenohumeral arthritis of the right shoulder.  The Board acknowledges that the September 2015 VA examination and addendum opinion reflect that the VA examiners found that the Veteran's glenohumeral arthritis of the right shoulder was not caused by or incurred during active service.  However, the Board notes that the September 2015 VA examiner, in determining that the Veteran's glenohumeral arthritis of the right shoulder is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left shoulder osteoarthritis because the objective medical evidence of record does not show that arthritis of the right shoulder is proximately due to or the results of the left shoulder osteoarthritis.  However, the VA examiner did not address whether the Veteran's right shoulder arthritis was permanently worsened as a result of the Veteran's service-connected osteoarthritis of the left shoulder.  

Moreover, the VA examiner's findings and rational with regard to the right shoulder is inconsistent with the VA examiner's findings regarding the Veteran's degenerative arthritis.  To this point, the Board notes that the September 2015 VA examiner found that the Veteran's degenerative arthritis of the right knee is at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected osteoarthritis of the left knee.  The VA examiner noted that the Veteran has evidence of degenerative arthritis of the right knee and osteoarthritis of the left knee with total knee replacement, and that studies of painful non-osteoarthritic knees have an increased risk of radiographic tibiofemoral osteoarthritis because gait usually changes when a person develops knee pain, the risk of tibiofemoral osteoarthritis also increases knee pain to the contralateral knee.  

The Board points out that, to the extent that the September 2015 VA examiner relies on the absence of objective medical evidence submitted by the Veteran to find that the Veteran's right shoulder arthritis is unrelated, by means of causation or aggravation, to the Veteran's service-connected left shoulder, but relied on medical research to find that the Veteran's right knee arthritis is secondary to the service-connected left knee disorder, the VA examiner is incorrect.  In this regard, the Board notes that arthritis is a system process and there is no intercurrent cause to which the Veteran's arthritis of the right shoulder can be attributed.  Thus, it is reasonable to find that there is the same contralateral risk of pain and arthritis of the shoulders as there is the knees.  

In short, as service connection has been granted for left shoulder osteoarthritis and status-post left knee replacement, the Veteran is entitled to service connection for glenohumeral arthritis of the right shoulder and degenerative arthritis of the right knee.  38 C.F.R. § 3.310(a).

For the foregoing reasons, the Board finds that entitlement to service connection for degenerative arthritis of the right knee and glenohumeral arthritis of the right shoulder is warranted.  38 C.F.R. §§ 3.303, 3.310 (2016). 

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

In this case, the Veteran separated from service in 1993.  Because he did not file a claim for service connection until more than one year after 1993, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  While the record shows that the Veteran experienced PTSD, status-post left total knee replacement, lumbar strain with degenerative joint disease and degenerative disc disease, left shoulder osteoarthritis, right lower extremity radiculopathy, bilateral hearing loss disability, tinnitus, and a forehead scar prior to March 2010, there was no communication or submission of evidence from the Veteran evincing intent to apply for TDIU or identifying a claim for service connection for PTSD and status-post left knee replacement (upon which the grant of TDIU is predicated) prior to March 26, 2010.  The Board points out that, to the contrary, there are no earlier communications pertaining to the claims for service connection of PTSD and status-post left knee replacement or TDIU received in March 2010.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   Accordingly, an earlier effective date is not warranted.  

In addition, entitlement to TDIU was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  

The Board points out that an earlier effective date for TDIU is essentially a claim for an increased rating or other compensation.  TDIU in this case is based on the grant of service connection for PTSD and status-post left knee replacement.  The effective date of the grants of service-connected compensation for PTSD and status-post left knee replacement is March 26, 2010.  The Veteran cannot receive TDIU (increased compensation) prior to the date of the award of service connection (compensation).

There is simply no indication of the Veteran's intent to file a claim for service connection of PTSD and status-post left knee replacement prior to March 26, 2010, nor does the Veteran assert that he filed such a claim prior to March 26, 2010.  Rather, the Veteran asserts that he because he was unable to work following his service , he should have been advised that he could file a claim for TDIU.  Accordingly, he contends that he should be granted an effective date back to his separation from service.  However, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for service connection and/or an increase and when such claim should be filed.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991)(ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

Therefore, under the laws and regulations pertaining to effective dates, March 26, 2010 is the appropriate effective date for the grant of entitlement to entitlement to TDIU in this case.   The preponderance of the evidence is against an effective date prior to March 26, 2010 for the grant of entitlement to TDIU, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

ORDER

Entitlement to a 70 percent disability evaluation for PTSD is granted for the rating period prior to April 8, 2015, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to an increased, compensable disability evaluation for a forehead scar, residuals of skin cancer, is denied.

Entitlement to service connection for a degenerative arthritis of the right knee is granted.

Entitlement to service connection for glenohumeral arthritis of the right shoulder is granted.

The claim of entitlement to an earlier effective date for the grant of entitlement to TDIU is denied.







REMAND

The Board acknowledges that the Veteran was most recently afforded a VA examination in March 2015 in connection with his claim for increased disability ratings for his service-connected lumbar strain with degenerative joint disease and degenerative disc disease.  Nonetheless, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

The Board acknowledges that the VA examiner attempted to comply with the requirements of Correia and providing information as to pain on passive range of motion testing (no) and when the thoracolumbar spine is used in non-weight bearing (yes).  However, Correia requires that the VA examiner conduct range of motion testing of the thoracolumbar spine in active and passive motion, weight-bearing, and nonweight-bearing situations, and include the actual ranges in the report.  In light of Correia, the March 2015 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the cervical spine.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected lumbar strain with degenerative joint disease and degenerative disc disease, on appeal.  

The Veteran also asserts that he has right and left hand disorders related to his service.  The Board acknowledges that the Veteran was provided a VA examination in connection with his claim in September 2015, but points out that the VA examiner found that the Veteran's current right and left hand disorders were unrelated to the Veteran's service-connected left knee and left shoulder disorders.  However, the Veteran does not assert, and the evidence does not reflect, that his current right and left hand disorders are related to his service-connected knee and shoulder disorders.  The Veteran asserts that his current right and left hand disorders, diagnosed as degenerative arthritis of the hands, are related to his service.  In the alternative, the Veteran asserts that his injury to the fingers of the left hand are related to his service-connected PTSD; the Veteran asserts that his PTSD symptoms (loss of concentration) created circumstances wherein he injured his left hand.   

As such, the Board finds that the Veteran should be afforded a new VA examination regarding the claims for service connection of right and left hand disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). A probative medical opinion should be based on an accurate factual premise. Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal for the rating period since April 2016 should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since July 2016.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar strain with degenerative joint disease and degenerative disc disease.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected lumbar strain with degenerative joint disease and degenerative disc disease on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The Veteran should be afforded a VA spine examination to determine the nature and etiology of any right and/or left hand disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The VA examiner should identify any current right and/or left hand disorders and provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any identified right and/or left hand disorders are related to any event, illness, or injury during service.  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

A complete rationale, with specific reference to the relevant evidence of record, should accompany each opinion provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims for should be readjudicated.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


